Citation Nr: 1130960	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied, amongst other issues, entitlement to a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only.  

In August 2010, the Veteran's claim was transferred from the Nashville, Tennessee RO to the Atlanta, Georgia, RO due to the Veteran's relocation.

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he warrants financial assistance for the purchase of an automobile and adaptive equipment to carry his motorized scooter.  He asserts that he needs assistance to go out and pay his bills, make his appointments and visit his grandchildren.  He maintains that he needs to be mobile to accomplish things on a daily and monthly basis.  

The Veteran testified at a Travel Board hearing in January 2011.  At that time, he indicated that he had lost the use of his left leg and that his condition had considerable worsened since his last examination in 2009 due to his peripheral neuropathy and peripheral vascular disease, both of which are service-connected.  He stated that he had only 10 percent of blood flow to his left leg and that he was only able to take 2 to 3 steps away from his wheelchair/scooter with a cane, and then he was susceptible to falling.  He also maintained that his leg had atrophied quite a bit and he was no longer able to get normal use of it.  He testified that his left leg was unable to support him.  In this regard, the Board observes that the Veteran was noted to require the use of a walker when he was examined in 2009, but that he appeared for his 2011 personal hearing using a scooter.

Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.  

The term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether such acts as grasping and manipulation in the case of the hand, or balance and propulsion in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.  Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis encompasses foot drop and slight droop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  

The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). Since the Veteran claims worsening of his conditions and he had not had an examination since 2009, the VA's duty to assist requires a "thorough and contemporaneous" medical examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

The record also shows that the Veteran received ongoing treatment for his service connected disabilities through the Nashville VA Medical Center (VAMC) prior to his relocation.  While on Remand, the AOJ should determine whether there are any outstanding VA medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide the name(s) of all VA and non-VA healthcare providers that have treated him for his service connected disabilities, to include neurological and vascular problems of the lower extremities.  All identified records must be obtained.

2.  Schedule the Veteran for a VA neurological and vascular examination(s).  The examiner(s) must first review the relevant evidence in the Veteran's claims folder as well as a copy of this Remand.  The examination(s) should include physical examination findings and all appropriate tests, for purposes of determining the nature, extent, and disabling manifestations of any service-connected disability which affects the Veteran's ability to independently ambulate and to drive an automobile.  

The examiner(s) should render an opinion as to following:  

a)  Whether the Veteran's service- connected disabilities result in loss of use of the left lower extremity (i.e., no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance).  In other words, can the actual remaining function of the Veteran's left lower extremity (balance, propulsion, etc.) be accomplished equally well by an amputation stump with prosthesis?  

b)  If the Veteran does have loss of use of the left lower extremity, is it as likely as not that this level of disability results from his service-connected peripheral neuropathy or peripheral vascular disease?  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Also considered as loss of use of the foot is complete paralysis of the external popliteal nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.

The examiners are advised that any opinions rendered should be supported by a rationale.  If the examiner cannot provide an opinion without resorting to speculation, such should be stated and supported with rationale.  

3.  Thereafter, the RO should then readjudicate the claim on appeal, in light of the additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


